DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, 11-13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US PG Pub 20150254057).

	As per claims 1 and 11, Klein discloses:
	A display apparatus and method of controlling a display apparatus (Klein; Fig. 1, item 104; p. 0019-0022 - The computing system 102 is connected to a display device 104 such as a television or a computer monitor, which may be configured to present media content, game visuals, non-game computing content, etc. to users in entertainment environment 100);	a voice input receiver (Klein; Fig. 1, item 108; p. 0027-0029 - capture device 108 may be configured to capture audio data that may be used to provide user input to computing system 102 in the form of voice commands);	a memory storing at least one instruction (Klein; Fig. 1, item 1404; p. 0151 - Storage machine 1404 includes one or more physical devices configured to hold instructions executable by the logic machine to implement the methods and processes described herein); and 	a processor which when executing the at least one instruction is configured to control (Klein; Fig. 14, item 1402; p. 0150 - The logic machine may include one or more processors configured to execute software instructions)to: 	perform a user account authentication of a user of the display apparatus (Klein; Fig. 9, item 902; Fig. 11, item 1102; p. 0040 - the identification of users and tracking of identified users may allow for users to provide voice commands to control various operations of computing system 102; also see p. 0056-0060 – signing in to a particular user account; also see p. 0104; also see p. 0123); 	based a user input for user voice registration of the user being received, obtain at least one of information on a surrounding environment of the display apparatus and information on the user (Klein; p. 0043-0046 - context-specific voice commands only may be recognized under certain conditions or contextual states of the GUI or computing system 102. For example, the contextual states may include a music state, a video state, a gameplay state, and a communication state (information on a surrounding environment);  also see p. 0050 - Many commands may be only contextually available or relevant (e.g., "pause" only applies when media is playing); also see p. 0028 - recognize, analyze, and/or track one or more human subjects within a physical space; also see p.0032); 	obtain an utterance sentence based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user (Klein; Fig. 9, item 908; Fig. 11, item 1110; p. 0051 - computing system 102 may be configured to provide suggestions and tips that may help users learn how to use voice commands appropriately in order to efficiently and successfully control operation of the computing system; also see p. 0062-0065 - parameters of voice-command suggestions may be personalized based on an identified user (e.g., via biometric identification); also see p. 0068-0069 – voice-command suggestions may be selected for presentation based on a current state of GUI 114 and/or of the computing system 102; also see p. 0080 - a voice command may be selected based on user identity (information on the user) and contextual state (information on the surrounding environment); p. 0127 - identifying a voice-command suggestion corresponding to the selected parameterized voice command); 	control the display to display the utterance sentence (Klein; Fig. 9, item 910; Fig. 11, item 1112; p. 0108 - presenting via a display a graphical user interface including the first voice-command suggestion; p. 0128 - presenting via a display a graphical user interface including the voice-command suggestion with the first value of the parameter); 	based on an utterance voice of a user corresponding to the utterance sentence being received through the voice input receiver, obtain voice information of the user based on the utterance voice of the user (Klein; p. 0053 - a voice-command suggestion 202 including the term "pics" may be displayed by a link to a shell destination where a user's pictures are displayed. The voice-command "pics" may be spoken by a user to navigate to the shell destination where the pictures are displayed); and 	store, by matching the voice information to the authenticated user account of the user, the voice information in the memory (Klein; p. 0075-0078 – tracking an identified user’s usage history of suggestions. The tracking of the usage history by a specific identified user provides an 

	As per claims 2 and 12, Klein discloses:
	The display apparatus and method of claims 1 and 11, further comprising: a sensor configured to sense the information on the surrounding environment of the display apparatus (Klein; p. 0028 - Capture device 108 may be used to recognize, analyze, and/or track one or more human subjects within a physical space. In the illustrated implementation, capture device 108 may track a user 110 and a user 112), wherein the processor when executing the at least one instruction is further configured to generate an instruction for controlling the display apparatus based on the information on the surrounding environment of the display apparatus sensed by the sensor as the utterance sentence (Klein; p. 0062-0065 - parameters of voice-command suggestions may be personalized based on an identified user (e.g., via biometric identification)).

	As per claims 3 and 13, Klein discloses:	The display apparatus and method of claims 1 and 11, further comprising: a communication interface (Klein; p. 0035 – a broadcast device may include an transmitter or “blaster”), wherein the processor when executing the at least one instruction is further configured to: obtain information on an external apparatus or information sensed by the external apparatus as the information on the surrounding environment of the display apparatus from the external apparatus connected to the display apparatus through the communication voice commands may be used to control third-party A/V devices configured to be controlled via IR signals, such as would be received from an associated IR remote control device. In particular, computing system 102 may control the IR blaster of capture device 108 to send signals responsive to a voice command. The IR signals may be configured to be recognized by arbitrary third party A/V devices to provide control of such devices. In some cases, such A/V devices may be unable to natively respond to voice commands. As such, the computing system 102 may provide such capabilities via the IR blaster of the capture device 108. For example, an initial setup process may be performed in which users specify which A/V devices, content providers, and programming services may be controlled by computing system 102 via voice commands. Non-limiting examples of voice commands that control A/V devices include commands to: turn devices on and off individually or as a group, change inputs, control volume, change channels, direct navigation to channels based on content, channel number, name or affiliate information, and control DVR functions such as recording).

	As per claims 5 and 15, Klein discloses:	The display apparatus and method of claims 1 and 11, wherein the processor when executing the at least one instruction is further configured to: obtain a preferred application or a preferred content of the user based on a use history of the user stored in the memory as information of the user (Klein; p. 0075-0078 - tracking an identified user’s usage history of 

	As per claims 7 and 17, Klein discloses:
	The display apparatus and method of claims 1 and 11, wherein the processor when executing the at least one instruction is further configured to: generate a plurality of utterance sentences based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user (Klein; p. 0081 - In some implementations where a plurality of voice-command suggestions are selected for presentation, the computing device may be configured to select some of the plurality of voice-command suggestions based on contextual state and separately select some of the plurality of voice-command suggestions based on user identity independent of contextual state), and based on user voice corresponding to the utterance sentence being received, control the display to display a new utterance sentence different from the utterance sentence from among the plurality of utterance sentences (Klein; p. 0083 - a voice-command suggestion may be selected based on a user identity of a controlling user, when control is switched to a different user, a different voice-command suggestion may be selected based the different user's identity. In such implementations, the computing system may dynamically change the voice-command suggestion being presented in order to reflect the difference in identities and corresponding preferences, habits, experiences, skills and other characteristics of the different controlling users. In other words, the computing system personalizes the voice-command suggestions according to whichever user is determined to be most likely to provide voice input).

	As per claims 9 and 19, Klein discloses:
	The display apparatus and method of claims 1 and 11, wherein the processor when executing the at least one instruction is further configured to, based on the utterance voice of the user being received through the voice input receiver, provide one or more of a visual feedback and an auditory feedback related to the utterance sentence (Klein; p. 0053 - a voice-command suggestion 202 including the term "pics" may be displayed by a link to a shell destination where a user's pictures are displayed. The voice-command "pics" may be spoken by a user to navigate to the shell destination where the pictures are displayed (visual feedback)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, 10, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Hu et al. (US Patent 10896679; hereinafter “Hu”).

	As per claims 4 and 14, Klein discloses:	The display apparatus and method of claims 1 and 11, further comprising: a a broadcast device).	Klein, however, fails to disclose transmit the at least one of the information on the surrounding environment of the display apparatus and the information on the user to an external server through the communication interface, and receive the utterance sentence corresponding to the at least one of the information on the surrounding environment of the display apparatus and the information on the user from the external server through the communication interface.	Hu does teach transmit the at least one of the information on the surrounding environment of the display apparatus and the information on the user to an external server through the communication interface (Hu; Fig. 1, item 104; Col. 8, lines 6-16 - Speech-processing devices 110a, 110b may communicate with computing device(s) 102 over network 104 (communication interface). Computing device(s) 102 may be configured in communication with a non-transitory computer-readable memory 103. Memory 103 may be local to computing device(s) 102, network-accessible, or some combination of local memory and network-accessible memory. Memory 103 may store instructions, that when executed by at least one processor of computing device(s) 102, are effective to program the at least one processor to generate content recommender 122), and receive the utterance sentence corresponding to the at least one of the information on the surrounding environment of the display apparatus and the information on the user from the external server through the communication interface (Hu; Fig. 1, item 104; Col. 8, lines 35-50 - Ranked content may be output in an output layer of predictor/ranker as ranked list 138. In various examples, content recommender 122 and/or computing device(s) 102 may send instructions for speech-processing enabled devices 110a, 110b to output (e.g., display, playback, etc.) content from ranked list 138).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus and method of Klein to include transmit the at least one of the information on the surrounding environment of the display apparatus and the information on the user to an external server through the communication interface, and receive the utterance sentence corresponding to the at least one of the information on the surrounding environment of the display apparatus and the information on the user from the external server through the communication interface, as taught by Hu, in order to improve human-computer interactions by providing spoken command recommendations tailored to a particular user (Hu; Col. 1, lines 5-21).

As per claims 6 and 16, Klein discloses:	The display apparatus and method of claims 1 and 11, further comprising: a communication interface (Klein; p. 0035 – a broadcast device).	Klein, however, fails to disclose that based on a control instruction for the user voice registration of the user being received, receive information on a search word of which increased number of searches from an external server is equal to or greater than a pre-defined value through the communication interlace. and generate the utterance sentence to include the search word.	Hu does teach that based on a control instruction for the user voice registration of the user being received, receive information on a search word of which increased number of In various examples, the feedback data 206a in association with content 202a, and in association with any other data relevant to content 202a (e.g., speech-processing data 140, context data 142, user data 144, device data 146, etc.) may comprise an instance of training data (e.g., labeled training data) that may comprise a portion of batch training data 220. Once the number of instances of training data stored in batch training data 220 exceeds a predefined amount (e.g., a threshold amount), the training data may be used to update parameters of predictor/ranker 134 of content recommender 122).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus and method of Klein to include that based on a control instruction for the user voice registration of the user being received, receive information on a search word of which increased number of searches from an external server is equal to or greater than a pre-defined value through the communication interlace. and generate the utterance sentence to include the search word, as taught by Hu, in order to improve human-computer interactions by providing spoken command recommendations tailored to a particular user (Hu; Col. 1, lines 5-21).

	As per claims 8 and 18, Klein discloses:
	The display apparatus and method of claims 1 and 11, upon which claims 8 and 18 depend.	Klein, however, fails to disclose wherein the memory is further configured to store an Feature vector representations of various input data may be sent to the machine learning model(s) of the content recommender to determine content for output while in an ambient state. The content recommender may send commands effective to cause the speech-processing enabled device to output content determined by the content recommender), and wherein the artificial intelligence model is configured to predict a function to be executed by the user based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user and the artificial intelligence model is trained 

As per claims 10 and 20, Klein discloses:	The display apparatus and method of claims 1 and 11, upon which claims 10 and 20 depend.	Klein, however, fails to disclose that based the display apparatus being disconnected from a network, generate an instruction for executing a function provided in the display apparatus as the utterance sentence.The computing device(s) 102 and/or the speech-processing computing device(s) 120 may reside on speech-processing enabled device(s) 110a, 110b in a cloud computing environment, or some combination thereof. For example, the speech-processing enabled device(s) 110a, 110b may include computing equipment, some portion of which is configured with all/some of the components/functionality of speech-processing computing device(s) 120 and another portion of which is configured with all/some of the components/functionality of computing device(s) 102. The speech-processing enabled device(s) 110a, 110b may then perform a variety of functions on its own (such as when remote communications are unavailable)).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus and method of Klein to include that based the display apparatus being disconnected from a network, generate an instruction for executing a function provided in the display apparatus as the utterance sentence, as taught by Hu, in order to improve human-computer interactions by providing spoken command recommendations tailored to a particular user (Hu; Col. 1, lines 5-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
providing suggestions, via a display modality, for completing a spoken utterance for an automated assistant, in order to reduce a frequency and/or a length of time that the user will participate in a current and/or subsequent dialog session with the automated assistant (Skobeltsyn; Abstract).
Pearce (US PG Pub 20180277121) which provides techniques for passive enrollment of a user in a speaker identification (ID) device (Pearce; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658